Citation Nr: 0614660	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  05-28 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active duty from March 1979 to January 1980 
and from January 31 to April 23, 1991, including service in 
the Southwest Asia Theater of Operations. The veteran also 
had additional service in the Army National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Sioux Falls, South Dakota 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to a TDIU.

The issues of increased evaluations for frostbite of the 
right foot, frost bite of the left foot, bilateral hearing 
loss, tinnitus, post-traumatic stress disorder, and lumbar 
degenerative disk disease were subjects of the Statement of 
the Case provided to the veteran.  The Board construes the 
veteran's statement in his September 2005 substantive appeal 
to the Board as limiting the appeal to the issue of 
entitlement to a TDIU.  Consequently, only that issue will be 
addressed herein.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder, rated 50 percent disabling; lumbar degenerative 
disk disease, rated 40 percent disabling; tinnitus, rated 10 
percent disabling; frostbite of the right foot, rated 10 
percent disabling; frostbite of the left foot, rated 10 
percent disabling; and bilateral hearing loss, rated 
noncompensably disabling.  The combined evaluation is 80 
percent.

2.  The veteran has occupational experience as a self-
employed mechanic.  He is a high school graduate.  

3.  The competent and probative evidence does not show that 
the veteran's service-connected low back disorder, bilateral 
foot disorders, PTSD, bilateral hearing loss, and tinnitus 
are of sufficient severity as to prevent him from engaging in 
some form of substantially gainful employment consistent with 
his education and occupational experience.  


CONCLUSION OF LAW

1.  The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In the present case, the veteran's 
claim for TDIU was received in January 2005.  A notice letter 
dated in January 2005 complied with the specific requirements 
of VCAA.  The letter specifically informed the veteran of 
what he should do in support of the claims, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  He was, for the most part, informed to submit 
everything he had with regard to his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

Despite the failure to provide the veteran notice on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for TDIU, 
any questions as to the effective date to be assigned are 
rendered moot.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

The veteran is presently service connected for post-traumatic 
stress disorder, rated 50 percent disabling; lumbar 
degenerative disk disease, rated 40 percent disabling; 
tinnitus, rated 10 percent disabling; frostbite of the right 
foot, rated 10 percent disabling; frostbite of the left foot, 
rated 10 percent disabling; and bilateral hearing loss, rated 
noncompensably disabling.  The combined evaluation is 80 
percent.

The governing regulations provide that a total disability 
rating based upon individual unemployability due to a 
service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16.  
If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19.  

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Board notes that in this case the schedular criteria of 
38 C.F.R. § 4.16(a) are met.  Thus the issue is whether his 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i. e., work that is more 
than marginal which permits the veteran to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

For the veteran to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from nonservice-
connected conditions, that place him in a different position 
than other veterans who meet the basic schedular criteria.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating, in 
itself, is recognition that the impairment makes it difficult 
to obtain or keep employment.  The ultimate question is 
whether the veteran in light of his service-connected 
disorders, is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. § 3.340(a)(1), 
4.15.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
of the norm" of any other veteran rated at the same level.  
VanHoose v. Brown, 5 Vet. App. 361, 363 (1993) (citing 38 
C.F.R. §§ 4.1, 4.15). The question is whether the veteran is 
capable of performing the physical and mental tasks required 
of employment, not whether the veteran can find employment. 
Id.

In this case, the record indicates that the veteran has a 
high school education and has been for many years a self-
employed mechanic.  

Although the veteran essentially contends that he is unable 
to work because of his service-connected disabilities, the 
medical evidence in its entirety does not support this 
contention.  When examined by VA in April 2004, the veteran 
related that his son performs various repairs and maintenance 
jobs and that he does not perform any of the actual auto 
repairs himself.  The Board notes that on a VA field 
examination in July 2004 the veteran was nevertheless found 
to be fully involved in the operation of his business.  The 
veteran reported doing a portion of the mechanic work and 
supervising his son in those areas that require more physical 
labor.  Similarly, on VA mental disorders examination in 
September 2004, it was noted that the veteran goes to his 
shop six days a week and supervises his son who performs the 
bulk of the physical work     

Further, when examined in February 2005, The VA orthopedic 
examiner, while noting the restrictions imposed on the 
veteran by his service-connected low back and bilateral foot 
disorders, did not find that these disabilities rendered the 
veteran incapable of employment.  At the time, the veteran 
stated that he owned his own shop, but that his son did the 
mechanic work.  He answered the phone, cleaned the shop, and 
obtained parts.  The physician concluded that the veteran was 
not precluded from employment of a sedentary nature or work 
that required light physical activity.  Following the 
February 2005 VA audiology examination the examiner found no 
significant restriction in the veteran's ability to obtain or 
maintain gainful employment due to his service-connected 
hearing loss and tinnitus.  Lastly following the February 
2005 VA psychiatric examination, the psychiatrist concluded 
that the PTSD, while to some extent substantially compromised 
his employable, did not render him unemployable.  This 
examiner, following an extensive examination of the veteran, 
determined that he was able to continue to function in his 
current employment.   

In sum, the evidence does show that the veteran would have 
difficulty in jobs requiring prolonged physical activities; 
nevertheless, he is demonstrably capable of performing to 
some extent the physical activities necessary for gainful 
employment.  While, the veteran's service-connected 
disabilities involving his lower back, lower extremities, and 
hearing combine to preclude activities such as prolonged 
bending and standing as well as lifting, the record contains 
no opinion by a qualified professional that employment is 
precluded by service-connected disabilities.  To the extent 
to which he is limited by his service-connected disabilities, 
such limitations are contemplated in and compensated by the 
80 percent combined disability rating currently assigned for 
his conditions.

Accordingly, the Board concludes that the veteran's service- 
connected disorders are not so debilitating as to prevent him 
from obtaining and maintaining gainful employment consistent 
with his work history and education.  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
is denied.


____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


